Mr. Justice Carter delivered the opinion of the court: The chief grounds upon which appellant urges that this judgment should be' reversed are, that the policy was rendered void by the alleged misrepresentation in the application as to the age of the mill; that the proofs of loss were not “rendered” within the sixty days, as provided in the policy, and that the condition in the policy as to such proofs was not waived by the company. It is not claimed that there was any warranty as to the age of the mill, but that the representation as to such age was material, and was untrue. Some of the witnesses testified that the mill was practically rebuilt in 1867 and was substantially a new structure, and it must be so regarded upon the facts as found by the courts below. It was not shown that there was any material difference between the value of the mill after it had been so partially rebuilt in 1867, and what its value would have been had it been entirely rebuilt anew at that time. When there is no moral fraud, a representation, although false, does not avoid the policy unless such representation be material,-—and its materiality is a question, upon the evidence, for the jury. In this case the jury were instructed as favorably for the defendant on this point as it could in reason have asked, and we cannot reverse the findings of fact below that the representation was not material. (Eddy v. Hawkeye Ins. Co. 70 Iowa, 472.) It is true that counsel for appellant offered to prove by experts, as a general proposition, that the age of a building is material to the risk, and the offer was refused by the court. But there was no evidence of any change or increase in risk on account of the alleged age of this mill, nor any offer to show any such change or increase in risk, and the offer as made was properly refused. It is also insisted by appellant that the proofs of loss were not rendered within the time limited. It is said that the clause in the policy, “shall render a statement to the company,” means “shall render a statement to the company at its office;” that the word “render” has a different signification from “forward” or “mail,” and that the policy required the proofs to be actually delivered to the company at its home office within the sixty days. We think such an interpretation of this provision is too narrow and strained. In Webster’s International Dictionary the word “render,” in the sense as it is here used, is defined: “To furnish; to state; to deliver, as, to render an account; to render judgment.” It is a familiar rule that all conditions in an insurance policy are to be construed most strongly against the insurer. There is no dispute that the first proofs of loss were mailed before the expiration of the sixty days, and we think that was a substantial compliance with the requirements of the policy. We have examined the cases cited by appellant, but find nothing in them requiring us to hold differently. This also disposes of the question of waiver. Objection is made to the admission in evidence of some letters on behalf of appellee, but under the view just expressed we think no injury was done to appellant, especially as any improper effect of such letters was specially guarded against by an appropriate instruction. We think the jury were properly instructed,—certainly as favorably to appellant as it could reasonably have asked. Perceiving no error in the record the judgment is affirmed. Judgment affirmed.